DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 5, 6, 8, 9, 16-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. – US 9,240,771 (hereinafter Lee) in view of Pagnanelli – US 2016/0373125.
Re claim 1, Lee discloses:
“a microcontroller having a memory” (Fig. 8, combination of 805 and 815);
“a receiving device receiving data in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing, said receiving device in an operating mode A, where received, or received and filtered, data is diverted at said receiving device and supplied to said microcontroller at a sampling rate which can be defined:
said microcontroller or said receiving device decimates the data by selecting a subset from a set of samples; and

said microcontroller buffers in said memory and provides for further processing of decimated data” (col. 9, line 49 to col. 10, line 19; wherein Lee discloses a mode of operation and input stream is received at a sampling rate RIN; and a set of L samples are selected from M input samples and buffered by 815 for further processing.)
Lee differs from the claimed invention in that it does not explicitly discloses claimed subject matter “a switchover device, the operating mode A being selectable by said switchover device”.
Pagnanelli, in similar field of endeavor, discloses utilizing multiplexer for mode selection in multi-modes operation (Fig. 24, para. 0154, 0156).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have understood that any selection mechanism, for example, a multiplexer taught by Pagnanelli, could have been utilized in Lee to perform the selection and a predictable result would have been expected.
Re claim 21, see claim 1 for corresponding claimed subject matter (Note: an operation mode in Lee teaches the claimed “operation mode B”).
Re claim 5, Lee further discloses “wherein said receiving device has a filter that filters the data before supplying the data to said microcontroller” in Fig. 8.
Re claim 6, Lee implies the teaching of “wherein said microcontroller has a filter that filters the data before decimation” in Fig. 8; wherein 850 is considered as the “microcontroller”.
Re claim 8, the further claimed subject matter “wherein a bandwidth at which the data is supplied after said filter to said microcontroller is less than 200 KHz” would have been within the knowledge of one skilled in the art as application/design specific, which if applicable would not deviate from the principle of Lee.
Re claim 9, Lee discloses almost all claimed subject matter in claim 9, as stated above, except for “wherein different sampling rates can be defined at said microcontroller for different bandwidths”.  However, such further claimed subject matter would have been within the knowledge of an ordinary skill in the art since the sampling rate must be at least twice the bandwidth to satisfy Niquist criterion.  Thus, different bandwidth would in part define the sampling rate.
Re claim 16, the further claimed subject matter “wherein said microcontroller is configured to decode the data” would have been obvious to a person of ordinary skill in the art since the receiver (850 which includes the microcontroller 805) of Lee could have also including decoding step as conventional.
Re claim 17, Lee further implies the teaching of “wherein said microcontroller is configured to process also higher layers in addition to processing and storing the data” in col. 1, lines 40-56; col. 7, lines 6-14; 
Re claim 18, Lee further discloses “wherein said receiving device and said microcontroller are embodied as a common structural unit” in Fig. 8.
Re claim 20, the further claimed subject matter “wherein said radio receiver has an energy source for supplying energy” would have been within the knowledge of one skill in the art since any electronic device would require an energy source.
Re claim 22, Lee further discloses “at least one concentrator” (Fig. 1, element 106; para 0047):
“a plurality of terminals that are self-sufficient in energy, each of said terminals containing said radio receiver” “said receiving device receiving the data from said at least one concentrator in a form of at least one data packet or a portion thereof or a data stream at a certain data rate, and provides the data for further data processing; and” (Fig. 1, element 108-120; para. 0047).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated such teaching from Lee into the receiver of Seely to at least provide support for multiple communication schemes (Lee, col. 1, lines 23-32).
4.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pagnanelli and further in view of Ruelke et al. (US 2012/0129480) (hereinafter Ruelke).
Re claim 2, the combination of Lee and Pagnanelli discloses almost all claimed subject matter in claim 2, as stated above, except for “wherein the radio receiver is a software defined radio type” (SDR).
Ruelke discloses SDR radio type is known in the art in para. 0002.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have alternatively incorporated the SDR radio type taught by Ruelke into to the aforementioned combination’s receiver for same purpose of supporting different communication schemes and predictable result would have been expected.
5.	Claims 3, 10, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pagnanellin and further in view of Hueber et al. (US 10,396,912) (hereinafter Hueber).
Re claim 3, the combination of Lee and Pagnanelli discloses almost all claimed subject matter in claim 3, as stated above, except for “a clock generator, and the sampling rate is defined by a clock frequency of said clock generator”.
Hueber, in similar field of endeavor, discloses “a clock generator” (Fig. 1-4, element 136; “and the sampling rate is defined by a clock frequency of said clock generator” in Fig. 1-4, 10, col. 7, lines 42-67; col. 14, lines 40-51) is rather conventional.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated the conventional sampling received signal taught by Hueber into the above combination as alternative and predictable result would have been expected.
Re claim 10, the further claimed subject matter “wherein the clock frequency of said clock generator lies between 20 MHz and 50 MHz” would have been within the knowledge of one skilled in the art as application/design specific, which if applicable would not deviate from the principle of Lee and Hueber.
Re claim 11, the further claimed subject matter “wherein an error in the clock frequency of said clock generator is less than 10 ppm” would have been within the knowledge of one skilled in the art as application/design specific, which if applicable would not deviate from the principle of Lee.

Re claim 19, Lee discloses almost all claimed subject matter in claim 19, as stated above, except for “wherein the data is I/Q data”.
Hueber discloses such claimed subject matter in Fig. 1, lines 42-60. 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Hueber into Lee as application specific and predictable result would have been expected.
6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Pagnanelli and further in view of Wang et al. (US 2018/0246665) (hereinafter Wang).
Re claim 12, Lee discloses almost all claimed subject matter in claim 12, as stated above, except for “wherein the operating mode A can be enabled and/or disabled”.
Wang, in similar field of endeavor, discloses such claimed subject matter is known in the art in para. 0011, 0016, 0036; wherein the SDR receiver can be operating in different modes.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have incorporated such teaching from Wang into Lee for supporting different modes of operation and predictable result would have been expected.
Allowable Subject Matter
7.	Claims 4, 7, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 21 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633